Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to applicant's submission filed on 12/17/2020. Claims 1, 6, 10 and 15 are amended. Claim 5 is cancelled. Claim 21 is new. Claims 1-4 and 6-21 are pending. 
Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
REASONS FOR ALLOWANCE 
Applicant’s invention is drawn to a process for digital contract access and validation.

The examiner noted in office action mail date 10/7/2020, that if the applicant amends each independent claim with the claim limitation(s) recited in dependent claim 5, then applicant’s claims would be in condition for allowance. The examiner contends that applicant’s independent claims submitted on 12/3/2020, has been amended to include the claim limitation(s) recited in dependent claim 5. The examiner notes that the applicant has cancelled dependent claim 5. In view of the claim amendment, the examiner contends that neither teachings of the prior art reference(s), Bulleit et al. (US Patent Publication No. 2018/0060496), Witchey (US Patent Publication No. 2015/0332283) or Kakavand et al. (US Patent Publication No. 2018/0341648), alone or in combination teaches each and every claim element of applicant’s independent claims as amended on 12/3/2020. As such the examiner notes that applicant’s claim amendment(s) in conjunction with applicant’s remarks submitted on 12/3/2020 satisfies the record as a whole. 

Response to Arguments
Examiner’s Remarks - 35 USC § 103
	The examiner withdraws the rejection made under 35 USC § 103 in view of applicant’s claim amendments. 
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rose; David K. (US Patent No. 5,313,637) and Brown; Steve. (US Patent Publication No. 2015/0304296).
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN F WRIGHT whose telephone number is (571)270-3826.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRYAN F WRIGHT/Examiner, Art Unit 2497